Exhibit 10.53

SECOND AMENDED AND RESTATED TERM NOTE

 

$9,575,000.00 December 31, 2004

 

                 FOR VALUE RECEIVED, the undersigned, ARIAD PHARMACEUTICALS,
INC., a Delaware corporation, ARIAD CORPORATION, a Delaware corporation, and
ARIAD GENE THERAPEUTICS, INC., a Delaware corporation (hereinafter sometimes
referred to collectively as the “Borrowers and each singly as a Borrower”),
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ORDER OF CITIZENS BANK OF
MASSACHUSETTS, a Massachusetts bank (the “Lender”) at the office of the Lender,
located at 28 State Street, Boston, Massachusetts 02109 (or such other place as
the holder hereof may specify in writing), in lawful money of the United States
of America and in immediately available funds, the principal amount of NINE
MILLION FIVE HUNDRED SEVENTY-FIVE THOUSAND AND 00/100 DOLLARS ($9,575,000.00)
(the “Loan”). The Borrowers jointly and severally agree to pay the principal
amount of the Loan in the amounts and on the dates specified in subsection 2.5
of the Credit Agreement dated March 12, 2003, as amended by Amendment No. 1 to
Credit Agreement, dated December 31, 2003, as further amended by Amendment No. 2
to Credit Agreement, dated December 31, 2004 (as the same may be further
amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”) by and between the Lender and the Borrowers. The Borrowers
further agree to pay interest on the unpaid principal balance of the Loan from
time to time outstanding from the Closing Date until paid, at the rates and at
the times provided in the Credit Agreement.

                 This Note is issued pursuant to the Credit Agreement, and the
holder hereof is entitled to, and shall have, all of the benefits of the Credit
Agreement, and all other agreements, instruments, guarantees and other documents
executed and delivered in connection therewith and herewith. All capitalized
terms not defined herein but defined in the Credit Agreement shall have the
meanings given to such terms in the Credit Agreement.

                 This Note is secured as provided in the Security Documents.
Reference is hereby made to the Security Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security, the terms and conditions upon which the security
interests were granted and the rights of the holder of this Note in respect
thereof.

                 Upon the occurrence and during the continuance of any one or
more of the Events of Default, all amounts then remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

                 All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

                 This Note shall be binding upon the Borrowers and their
successors and assigns, and shall inure to the benefit of the Lender and its
successors, assigns, endorsees and transferees.

                 All of the obligations and liabilities of the Borrowers under
the Note are joint and several.




- 1 -

--------------------------------------------------------------------------------




                 EACH BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS NOTE, ANY OF THE OTHER FINANCING DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

                 This Note and the other Financing Documents are executed and
delivered under seal and shall be construed in accordance with and governed by
the laws of The Commonwealth of Massachusetts, without giving effect to the
conflict of law provisions thereof. Each Borrower submits itself to the
non-exclusive jurisdiction of the Courts of The Commonwealth of Massachusetts
for all purposes with respect to the Financing Documents and such Borrower’s
relationship with the Lender.

                 This Second Amended and Restated Term Note replaces and
supersedes an earlier note in the amount of $8,375,000.00 from the Borrowers to
the Lender dated December 31, 2003.

                  IN WITNESS WHEREOF, the undersigned has executed this Note
under its seal as of the date first written above.

   

WITNESS TO ALL: ARIAD PHARMACEUTICALS, INC.     /s/  Dain K. Waters
           /s/  Edward M. Fitzgerald ——————————— By: ———————————————— Name: Dain
K. Waters         Name:       Edward M. Fitzgerald  
         Title:        Senior Vice President and  
                          Chief Financial Officer           ARIAD CORPORATION  
               /s/  Edward M. Fitzgerald   By: ————————————————  
        Name:       Edward M. Fitzgerald            Title:        Vice President
and                             Chief Financial Officer       ARIAD GENE
THERAPEUTICS, INC.                  /s/  Harvey J. Berger   By: ————————————————
          Name:       Harvey J. Berger, M.D.             Title:       Chief
Executive Officer




- 2 -

--------------------------------------------------------------------------------